Pratt, J.
The appellant urges that, as no resolution of the village board of trustees is shown directing the acts complained of, the village officers must be held to have acted in their individual capacity, and be liable as for an individual trespass, and that the village cannot be held liable. We find no authority that requires such strictness, and we are not able to sed that it is necessary for the protection of villages. In the case at bar the change in the road was made by the village road commissioner and the village teams and employes under his control. The acts were done in the most open manner, and continued through years. The knowledge of the trustees might well be presumed. The court at special term and the commissioner found as a fact that the village authorized the work, and the finding was clearly correct. The estimate of damage is extremely moderate, and the judgment should be affirmed, with costs.